[Cite as Solon v. Woods, 2014-Ohio-5425.]




                Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 100916




                                            CITY OF SOLON

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                        VALERIE J. WOODS

                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED




                                       Criminal Appeal from the
                                       Bedford Municipal Court
                                       Case No. 12 CRB 00522

        BEFORE: E.T. Gallagher, J., Kilbane, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: December 11, 2014
ATTORNEY FOR APPELLANT

Russell S. Bensing
1350 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEY FOR APPELLEE

Lon D. Stolarsky
Prosecutor
City of Solon
5333 Northfield Road, Suite 250
Bedford Heights, Ohio 44146




EILEEN T. GALLAGHER, J.:
          {¶1} Defendant-appellant, Valerie J. Woods (“Woods”), appeals her menacing

conviction. We find no merit to the appeal and affirm.

          {¶2} Woods was charged with aggravated menacing, in violation of R.C. 2903.21.

Multiple witnesses testified at trial and provided varying accounts of the facts giving rise to this

case. The victim, David Brashear (“Brashear”), testified that he was sitting on the front porch of

his parents’ house with his grandmother and observed Woods scattering grass seed in her yard.

Some of the seeds were falling on Brashear’s parents’ property. Brashear and his grandmother

ignored Woods until she attempted to remove one his parents’ bushes.

          {¶3} Brashear testified that he kindly asked Woods to stop pulling on the bush, and

Woods responded with profanities. Brashear and Woods argued for a few minutes before

Woods drew a revolver out of her fanny pack and aimed it at Brashear. Brashear, who is a

combat veteran of the Iraq war, retreated backwards towards his parents’ house and called the

police.

          {¶4} Woods’s husband, William Glendle (“William”), and her daughter, Kaya Glendle

(“Kaya”), told a different story. William was sitting on his front porch while Woods and Kaya

were scattering grass seed. According to Kaya, as Woods approached the neighboring property,

Brashear walked up to her and commanded: “Get off my property you black B.” Both William

and Kaya denied that Woods brandished a gun during the argument.

          {¶5} It is undisputed, however, that approximately six Solon police officers responded to

the scene as a result of a 911 call. Sergeant Donald Haines (“Haines”) and another officer

located Woods and handcuffed her. They patted her down, did not find a gun on her person, and

questioned her about the gun. According to Haines, after first denying it, Woods admitted she

owned a gun and invited the police inside her home to look at it. She presented the officers with
a semiautomatic pistol, and the officers showed it to Brashear, who responded: “That’s not the

gun she pointed at me.”        Brashear told police the gun was a .38 caliber revolver, not a

semiautomatic pistol.

         {¶6} The officers returned to Woods’s home to question her about owning a revolver.

William admitted to police that Woods owned a revolver, but Woods stated that it was at her

sister’s house in Cleveland. The police continued to press her, and she eventually admitted there

was a revolver in a tin can in the kitchen. Haines searched the tin can and found .38 caliber

bullets, but no gun.

         {¶7} After further discussion, Kaya told police where to find the gun. Haines explained:

       Her daughter, I believe her name is Kaya, who was present * * * during this whole
       incident, said to me that the revolver went down in the basement. So she directed
       me down to her basement and she said it’s in the clothes dryer. I opened the
       clothes dryer and inside I found a Ruger LCR revolver, .38.
Haines showed the revolver to Brashear, who positively identified it as the gun Woods had

pointed at him.        Haines subsequently arrested Woods, who was charged with aggravated

menacing.

         {¶8} At the conclusion of the trial, a jury found Woods not guilty of aggravated

menacing, but guilty of the lesser included offense of menacing. The trial court sentenced

Woods to 30 days in jail and imposed a $250 fine. The court suspended the jail sentence and

placed her on 12 months of active probation. Woods now appeals and raises two assignments of

error.

                                             Hearsay

         {¶9} In the first assignment of error, Woods argues the trial court erred by admitting

hearsay testimony into evidence. She contends Haines’s testimony that Kaya told him where he

could find the revolver should have been excluded.
       {¶10} A trial court has broad discretion with respect to the admission of evidence,

including whether evidence constitutes hearsay and whether it is admissible hearsay. State v.

Johnson, 8th Dist. Cuyahoga No. 99715, 2014-Ohio-2638, ¶ 92. We therefore will not disturb a

trial court’s decision regarding the admissibility of hearsay evidence absent an abuse of

discretion. State v. Maurer, 15 Ohio St.3d 239, 473 N.E.2d 768 (1984).

       {¶11} Woods failed to object to the alleged hearsay at trial, and has therefore waived all

but plain error. Johnson at ¶ 92. Under Crim.R. 52(B), “plain errors or defects affecting

substantial rights may be noticed although they were not brought to the attention of the trial

court.” However, plain error only occurs when, but for the error, the outcome of the trial clearly

would have been different. State v. Long, 53 Ohio St.2d 91, 97, 372 N.E.2d 804 (1978); State v.

Hill, 92 Ohio St.3d 191, 203, 749 N.E.2d 274 (2001). Notice of plain error should be taken

“with the utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.” Long at 97.

       {¶12} Hearsay is an out-of-court statement offered for the truth of the matter asserted and

is generally not admissible at trial. Evid.R. 801(C). A statement is not hearsay when offered for

a purpose other than to prove the truth of the matter asserted. State v. Osie, 140 Ohio St.3d 131,

2014-Ohio-2966, 16 N.E.3d 588, ¶ 118. For example, testimony offered to explain an officer’s

conduct while investigating a crime is not hearsay and is admissible. State v. Skatzes, 104 Ohio

St.3d 195, 2004-Ohio-6391, 819 N.E.2d 215, ¶ 98, citing State v. Thomas, 61 Ohio St.2d 223,

232, 400 N.E.2d 401 (1980).

       {¶13} However, testimony offered to explain police conduct is admissible as nonhearsay

only if the conduct to be explained (1) is relevant, equivocal, and contemporaneous with the

statements, (2) the probative value of statements are not substantially outweighed by the danger
of unfair prejudice, and (3) the statements do not connect the accused with the crime charged.

State v. Ricks, 136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶ 27. See also State v.

Blevins, 36 Ohio App.3d 147, 149, 521 N.E.2d 1105 (10th Dist.1987). Kaya’s out-of-court

statement satisfies this “Ricks test.”

        {¶14} Kaya’s statement to police that the gun was hidden in a clothes dryer in the

basement was offered to explain how the police found the gun that was later identified as the gun

that was pointed at the victim. It was relevant because it established the chain of custody

between the discovery of the gun and the victim’s identification of it. The act of searching in the

dryer is equivocal because, without an explanation, the jurors would be confused as to why

Haines looked in the dryer. The statement was contemporaneous because as soon as Kaya made

the statement, she led Haines to the dryer where the revolver was found. Therefore, the first

prong of the Ricks was satisfied.

        {¶15} Under the second prong of the Ricks test, the probative value of the evidence must

not be outweighed by unfair prejudice. “Probative evidence” is evidence that “contributes toward

proof.” Black’s Law Dictionary 1203 (6th Ed.1991). Exclusion of evidence on the basis of

unfair prejudice requires more than mere prejudice. If unfair prejudice simply meant prejudice,

anything adverse to a litigant’s case would be inadmissible under Evid.R. 403. State v. Crotts,

104 Ohio St.3d 432, 2004-Ohio-6550, 820 N.E.2d 302, ¶ 24.

        {¶16} ““‘Unfair prejudice is that quality of evidence which might result in an improper

basis for a jury decision.’”” Id., quoting Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St.3d 169,

172, 743 N.E.2d 890 (2001), quoting Weissenberger’s Ohio Evidence, 85-87, Section 403.3

(2000). “[I]f the evidence arouses the jury’s emotional sympathies, evokes a sense of horror, or
appeals to an instinct to punish, the evidence may be unfairly prejudicial.”           Id.   Unfairly

prejudicial evidence often appeals to the jury’s emotions rather than intellect. Id.

        {¶17} Woods relies on State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-Ohio-2175,

to support his argument that evidence of Kaya’s statement to police was unfairly prejudicial. In

Pawlak, this court determined that Pawlak’s trial counsel was ineffective for failing to object to

inadmissible character evidence.     Pawlak was on trial for allegedly sexually abusing some

children, and his trial counsel failed to object to evidence that Pawlak had relationships with

other underage girls. This court concluded that the only plausible reason for offering this

evidence was “to show that Pawlak has an attraction to much younger women; thus, using this

character trait to show that he acted in conformity therewith by engaging in sexual contact with

these five minor girls.” Such an inference is specifically prohibited by Evid.R. 404(B) because

it is unfairly prejudicial.

        {¶18} The challenged evidence in this case is very different from the character evidence

at issue in Pawlak. Although Kaya’s statement that the gun was hidden in the dryer was adverse

to Woods’s defense, it merely described how the gun was found and established the gun’s chain

of custody until Brashear identified it. It was not the kind of evidence that might result from an

impermissible inference about Woods’s character. Nor would it invoke sympathy for the victim

or incite a passion for punishment. Therefore, Kaya’s statement regarding the gun’s location

was not unfairly prejudicial.

        {¶19} Woods contends Kaya’s statement to Haines that “she saw her mother come in the

house, took [the gun] out of this fanny pack and put it in the tin container inside the kitchen,”

connects Woods with the crime and is therefore hearsay. However, the location of the revolver

in the kitchen and the dryer did not connect Woods with the crime, but it was probative. Woods
was convicted of menacing, because she aimed a gun at Brashear. The connection between

Woods’s possession of the revolver and the crime of menacing was not established until Brashear

positively identified the gun as the .38 caliber revolver that Woods pointed at him. Therefore,

Kaya’s out-of-court statement did not connect Woods to the crime.

       {¶20} Furthermore, even if Kaya’s out-of-court statement had been excluded, the result of

the trial would not have been different. Haines could still have testified that he found the .38

caliber revolver in Woods’s dryer and that Brashear positively identified it as the weapon used in

the crime. Moreover, Woods admitted to police she owned a revolver and that she had been

carrying it in her fanny pack. (Tr. 22.) This evidence would have been sufficient, credible

evidence to sustain the menacing conviction even without Kaya’s out-of-court statement.

       {¶21} The first assignment of error is overruled.

                               Ineffective Assistance of Counsel

       {¶22} In the second assignment of error, Woods argues her Sixth Amendment right to the

effective assistance of counsel was violated because her trial counsel failed to object to hearsay

evidence.

       {¶23} To prevail on a claim of ineffective assistance of counsel, a defendant must show

that counsel’s performance fell below an objective standard of reasonableness and that prejudice

arose from counsel’s performance. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),

paragraph two of the syllabus. A defendant must show that counsel acted unreasonably and that

but for counsel’s errors, there exists a reasonable probability that the result of the proceeding

would have been different. Strickland at 696; Bradley at paragraph three of the syllabus. In
making this determination, the reviewing court must presume that counsel’s conduct was

competent. Id.

       {¶24} Woods argues his trial counsel was ineffective because he failed to object to

Haines’s testimony regarding Kaya’s out-of-court statements.            However, for the reasons

explained above, Haines’s testimony regarding Kaya’s out-of-court statements was not hearsay

and was admissible under Ricks, 136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, at ¶ 27,

and Blevins, 36 Ohio App.3d at 149, 521 N.E.2d 1105. Even if Woods’s trial counsel had

objected to the evidence, it would have nevertheless been admitted. Therefore, Woods’s trial

counsel was not deficient for failing to object to that evidence.

       {¶25} The second assignment of error is overruled.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Bedford Municipal

Court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.       Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY EILEEN KILBANE, P.J., and
TIM McCORMACK, J., CONCUR